DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ning (U.S. Publication No. 2015/0039620 A1, hereinafter referred to as “Ning”) in view of Reagle (U.S. Publication No. 2017/0270204 A1, hereinafter referred to as “Reagle”).
Regarding claim 1, Ning discloses a method comprising: (method)(e.g., paragraph [0005])
identifying, by a processing device, a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (content sharing platforms – a first media item is identified of a first media owner)(e.g., abstract and paragraphs [0005], [0017] and [0037]) 
identifying, by the processing device, a search query corresponding to the first media item based on a history of search queries, wherein a search result of the search query included the first media item; (a search query that corresponds to the first media item is identified and additional results are based on the results of the same search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
obtaining, by the processing device, one or more additional media items included in the search result of the search query; and (the one or more additional media items are obtained that are included in the search result of the search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
providing the one or more additional media items to the first media owner to determine whether to initiate one or more actions regarding the one or more additional media items. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).
However, Ning does not appear to specifically disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; 
On the other hand, Reagle, which relates to a video inspector for monitoring online video sources (title), does disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (video inspector method and system that provide user with the ability to search for unauthorized or pirated content – user can perform searches, and based on a threshold of rules being violated, candidate videos are presented to the user for removal)(e.g., abstract and paragraphs [0004], [0005], [0013] and [0036]).
Ning provides a system for searching additional media content for incorporation of the additional media content into a playlist. In Ning, previous search results are employed, where co-occurrence of the current song with other songs that appeared in the same search results of query are added to the playlist. E.g., abstract and paragraph [0037]. It is noted in Ning that the general 

Regarding claim 2, Ning in view of Reagle discloses the method of claim 1. Ning further discloses wherein: the history of search queries specifies search results of respective search queries and views of the search results by users; (history of search queries includes information queries and views of search results)(e.g., paragraphs [0005] and [0017]) 
the first media item included in the search result of the search query was viewed by at least one user from the search query; and (user accesses two content items in results of the same search – two content items is considered to include the first media item)(e.g., paragraph [0017])
the one or more additional media items included in the search result of the search query were viewed by at least one user from the search query. (user accesses two content items in results of the same search – two content items is considered to include the one or more additional media items)(e.g., paragraph [0017]).

Regarding claim 3, Ning in view of Reagle discloses the method of claim 1. The combination of Ning in view of Reagle discloses wherein identifying the first media item comprises identifying the first media item that has been removed from the media hosting platform within a specified time period. (items being removed from the platform)(Reagle: e.g., abstract and paragraph [0021])(user modeling component performs clustering and modeling on a periodic basis to maintain up to date recommendations of new content.)(Ning: e.g., paragraphs [0030], [0038] and [0045]). 
Since Reagle discloses removing items from the platform, and Ning discloses that the modeling is performed on a periodic basis, it would have been obvious to suggest content based on a periodic timeframe of when the user had removed the first media item to enhance the manner in which pirated content is suggested to the user for removal.

Regarding claim 4, Ning in view of Reagle discloses the method of claim 1. The combination of Ning in view of Reagle discloses wherein identifying the search query comprises: determining a number of media items corresponding to the search query that have been removed from the media hosting platform due to removal requests; and (items being removed from the platform)(Reagle: e.g., abstract and paragraph [0021])(watch history co-
selecting the search query as the identified search query in view of determining that the number of media items is greater than a first threshold. (same search query is selected based on threshold being satisfied)(e.g., paragraphs [0038]-[0041]).

Regarding claim 5, Ning in view of Reagle discloses the method of claim 1. Reagle further discloses wherein identifying the search query comprises: determining a first number of users of the media hosting platform that viewed the first media item from the search result of the search query; and (scoring is based on co-occurrence of the content items when viewed by the same (or different) users in the same search)(e.g., paragraphs [0037]-[0041]) 
selecting the search query as the identified search query in view of determining that the first number of users is greater than a second threshold. (search history or query is identified based on the score that includes co-occurrence of users – could further include threshold of users)(e.g., paragraphs [0037]-[0041]).

Regarding claim 6, Ning in view of Reagle discloses the method of claim 1. Ning further discloses further comprising: obtaining one or more media items included in an additional search result of the search query; and (the one or more additional media items are obtained that are included in the search result of the search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
providing the one or more media items to the first media owner to determine whether to initiate one or more additional actions regarding the one or more media items included in the additional search result. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).

Regarding claim 7, Ning in view of Reagle discloses the method of claim 1. Ning further discloses wherein obtaining the one or more additional media items comprises: selecting a subset of additional media items included in the search result of the search query as the one or more additional media items. (search results include multiple entries. a subset or one of the items is provided as an additional item)(e.g., abstract and paragraphs [0018] and [0044]).

Regarding claim 8, Ning in view of Reagle discloses the method of claim 7. Reagle further discloses wherein the subset is selected in view of one or more factors associated with the one or more additional media items, wherein the one or more factors are used to determine likelihood of the one or more additional media items to match the reference media item. (factors are applied to searched content to determine likelihood of content matches referenced content – locating of infringed content)(e.g., paragraphs [0015], [0021], [0023] and [0025]-[0027]). It would have been obvious to further incorporate these factors provided in Reagle to Ning to allow users with enhanced abilities to retrieve more relevant results of content that infringes the media owner’s content.

Regarding claim 9, Ning in view of Reagle discloses the method of claim 8. Reagle further discloses wherein the one or more factors comprise at least one of a channel age, channel owner, number of related channels of the channel owner, channel traffic, number of channel subscribers, channel activity, size of media item, spam indicator, media item removal history, or audio to video ratio. (size of media item – determination whether video exceeds minimum time duration)(e.g., figure 4 and paragraph [0029])

Regarding claim 10, Ning in view of Reagle discloses the method of claim 7. Reagle further discloses wherein selecting the subset comprises: determining that the one or more additional media items include a second media item of a second media owner identified in an excluded media owner list; and (whitelisted and blacklisted channels/users)(e.g., paragraphs [0019], [0022], [0027] and [0035]) 
excluding the second media item from the subset. (second media item is excluded from the subset)(e.g., paragraphs [0019], [0022], [0027] and [0035]).

Regarding claim 12, Ning discloses a system comprising: (e.g., figures 1 and 5 and paragraphs [0067]-[0068])
a memory; and (e.g., paragraphs [0067]-[0068])
a processing device communicatively coupled to the memory, wherein the processing device is to: (e.g., paragraphs [0067]-[0068])
identify a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (content sharing platforms – a first media item is identified of a first media owner)(e.g., abstract and paragraphs [0005], [0017] and [0037]) 
identify a search query corresponding to the first media item based on a history of search queries, wherein a search result of the search query included the first media item; (a 
obtain one or more additional media items included in the search result of the search query; and (the one or more additional media items are obtained that are included in the search result of the search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
perform an action with regards to the one or more additional media items according to one or more rules specified by the first media owner. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).
However, Ning does not appear to specifically disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; 
On the other hand, Reagle, which relates to a video inspector for monitoring online video sources (title), does disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (video inspector method and system that provide user with the ability to search for unauthorized or pirated content – user can perform searches, and based on a threshold of rules being violated, candidate videos are presented to the user for removal)(e.g., abstract and paragraphs [0004], [0005], [0013] and [0036]).
Claims 13-16 have substantially similar limitations as stated in claims 4, 5, 7 and 8, respectively; therefore, they are rejected under the same subject matter. 

a non-transitory machine-readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: (e.g., paragraphs [0070] and [0071])
identify a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (content sharing platforms – a first media item is identified of a first media owner)(e.g., abstract and paragraphs [0005], [0017] and [0037]) 
identify a search query corresponding to the first media item based on a history of search queries, wherein a search result of the search query included the first media item; (a search query that corresponds to the first media item is identified and additional results are based on the results of the same search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
obtain one or more additional media items included in the search result of the search query; and (the one or more additional media items are obtained that are included in the search result of the search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
provide the one or more additional media items to the first media owner to determine whether to initiate one or more actions regarding the one or more additional media items. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).
However, Ning does not appear to specifically disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; 
a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (video inspector method and system that provide user with the ability to search for unauthorized or pirated content – user can perform searches, and based on a threshold of rules being violated, candidate videos are presented to the user for removal)(e.g., abstract and paragraphs [0004], [0005], [0013] and [0036]).
Claims 18 and 19 have substantially similar limitations as stated in claims 5 and 7, respectively; therefore, they are rejected under the same subject matter. 

Regarding claim 20, Ning in view of Reagle discloses the non-transitory machine-readable medium of claim 19. Ning further discloses wherein the subset is selected in view of a second number of users of the media hosting platform that viewed the one or more additional media items from the search result of the search query. (scoring is based on co-occurrence of the content items when viewed by the same (or different) users in the same search)(e.g., paragraphs [0037]-[0041]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Reagle and in further view of Bilobrov (U.S. Publication No. 2017/0372142 A1, hereinafter referred to as “Bilobrov”).
Regarding claim 11, Ning in view of Reagle discloses the method of claim 7. However, neither of the references appears to specifically disclose wherein selecting the subset comprises: comparing each of the additional media items to the reference media item; and for each one of the additional media items: determining that content of the one additional media item matches content of the reference media item by more than a specified match threshold; and adding the one additional media item to the subset of additional media items. 
On the other hand, Bilobrov, which relates to systems and methods for identifying matching content (title), does disclose wherein selecting the subset comprises: comparing each of the additional media items to the reference media item; and (items are compared to the reference media items)(e.g., abstract and paragraphs [0033] and [0064])
for each one of the additional media items: determining that content of the one additional media item matches content of the reference media item by more than a specified match threshold; and (determination is made that the content includes a threshold content match)(e.g., paragraph [0064])
adding the one additional media item to the subset of additional media items. (items that reach the threshold are added as items that are delivered to the broadcaster for potential copyright infringement)(e.g., paragraph [0064]).
It would have been obvious to combine Reagle with Ning for the reasons set forth in claim 1, above. However, neither reference discloses a comparison to a match threshold to determine items as being candidates for removal. On the other hand, Bilobrov does disclose that a match threshold could be employed in order to further detect whether content is a copy of the reference media. This provides for an enhanced usability in order to ensure content that is being directed as an unauthorized copy or pirated content is checked so that users see better candidates of media for removal. Therefore, it would have been obvious at the time of Applicant’s filing to 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165